PER CURIAM.
The appellant’s motion filed pursuant to Criminal Procedure Rule 1, Ch. 924, F.S.A. Appendix was denied by the lower court and this appeal followed.
In the said motion the appellant contended that he was denied a fair trial in that at his trial the trial judge failed to give certain instructions. Following appellant’s trial an appeal was taken by his counsel to this Court and one of the grounds raised there concerned the identical ground which appellant attempts to raise in his Rule 1 motion. In our decision on that appeal reported at 179 So.2d 621 we affirmed appellant’s judgment of conviction.
The matter appellant seeks to have reviewed by Rule 1 motion is one which must be raised by timely appeal from judgment of conviction rather than by collateral attack. This matter having been the subject of a direct appeal, appellant has received the full measure of all constitu*511tional rights to which he is legally entitled. Therefore, the order denying appellant’s Rule 1 motion is hereby affirmed.
WIGGINTON, Acting C. J., and JOHNSON and SACK, JJ., concur.